DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments and remarks filed on 02/02/2022 are acknowledged and have been fully considered.  Claims 1, 2 and 21-25 are pending and under consideration.  Claims 1 and 2 have been amended. Claims 3-20 have been cancelled. Claims 21-25 are newly added.
The rejections of claims 3-15 are moot in light of the cancellation of the claims in the amendment filed on 02/02/2022.
	The rejections of claims 1-2 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Becquerelle are withdrawn in light of the amendment filed on 02/02/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The rejections below are new as necessitated by the amendment filed 02/02/2022.
Claims 1, 2 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Becquerelle (US 2009/0280102; Pub. Nov. 12, 2009; Of Record) as evidenced by Allen’2011 (Myeloperoxidase selectively binds and selectively kills microbes, Infection and Immunity, Jan. 2011, p. 474-485; Of Record) and Raetz (Lipopolysaccharide Endotoxins, Annu. Rev. Biochem., 2002, 71:635-700; Of Record).
Claim 1 has been amended in the amendment filed 02/02/2022, to recite “the composition consisting essentially of myeloperoxidase” in lines 4-5. However, specification does not define the term “consisting essentially of” and also does not define which materials/components “do not materially affect the basic characteristic of the claimed invention”. Therefore, the transitional phrase “consisting essentially of” is construed as equivalent to “comprising”. See MPEP §2111.03 III.
Regarding claims 1-2 and 21-22, Becquerelle teaches its invention provides methods of treating a human or animal subject in need of such treatment comprising administering to a site of infection in the subject a composition comprising myeloperoxidase (see [0014]). Becquerelle teaches its compositions for killing or inhibition of microbial infections, such as bacterial infections (see [0009]). Becquerelle teaches its route of administration in human and animal subjects is designed to deliver active myeloperoxidase to the site of the infection and to obtain direct contact of its antiseptic compositions with the infecting microorganisms (see [0051]). Becquerelle teaches its compositions exhibit antimicrobial activity against bacteria selected from Gram negative bacteria E. coli, Enterobacter cloacae, Klebsiella pneumonia, Proteus mirabilis (see Table 33).  
Becquerelle does not explicitly teach administering its compositions to a subject having a gram-negative bacterial infection, although Becquerelle teaches its composition is effective in inhibiting both Gram-positive and Gram-negative organisms (par. [0046]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Becquerelle and administer its compositions to subjects having gram-negative infections.  One of ordinary skill in the art would be motivated to do so with a reasonable expectation of success because Becquerelle teaches its composition is effective in inhibiting both Gram-positive and Gram-negative organisms.
Becquerelle does not expressly teach that in its methods myeloperoxidase directly contacts, binds to and inhibits the activity of a lipopolysaccharide (LPS) endotoxin as recited in claim 1. Becquerelle does not explicitly teach the LPS endotoxin comprises lipid A and the myeloperoxidase binds to the lipid A to thereby inhibit endotoxin activity of the lipid A as recited in claim 2. Becquerelle does not explicitly teach the LPS endotoxin is associated with the gram negative bacteria (as recited in claim 21) or produced by the gram negative bacteria (as recited in claim 22).
However, Allen’2011 reports that myeloperoxidase (MPO) selectively binds to and kills microbes including E.coli (see abstract, Fig. 1) and teaches MPO exhibits microbicidal activity (see Table 6).  As further evidenced by the Raetz article, gram negative bacteria such as E. coli comprise LPS endotoxin in the outer membrane and the LPS comprises lipid A (see Figure 1 of Raetz, see page 636 para. 1-2). Since, Becquerelle renders obvious administering to a subject infected with E. coli (a gram negative bacteria) the limitations “the LPS is associated with the gram negative bacteria” as recited in claim 21 and “the LPS is produced by the gram negative bacteria” as recited in claim 22 are met. Therefore, in the methods of Becquerelle in which compositions comprising myeloperoxidase are administered to the site of the infection such as E. coli (a gram negative bacteria) infections in pharmaceutically acceptable forms that are designed to obtain direct contact of the active myeloperoxidase with the infecting microorganisms (see [0051] of Becquerelle), the E.coli is contacted with the myeloperoxidase. This results in the LPS in the outer membrane of E. coli to be contacted with and bind to the myeloperoxidase as recited in claim 1 because the myeloperoxidase directly binds to the E.coli.  Since LPS comprises lipid A, the myeloperoxidase would also bind the lipid A as recited in claim 2. The preamble of claim 1 “A method of inhibiting activity of a lipopolysaccharide endotoxin” merely states the intended outcome of the recited method and does not result in a structural difference.  Similarly, the limitation “to thereby inhibit endotoxin activity of lipid A” in claim 2 is the intended outcome of the contacting of the LPS with the composition.  Since Becquerelle teaches the same active method step as recited in claims 1-2, administering a composition comprising myeloperoxidase to a site of infection which results in the MPO directly contacting and binding to LPS endotoxin which comprises lipid A, the method of Becquerelle would also result in inhibiting activity of a lipopolysaccharide endotoxin and the endotoxin activity of lipid A. 
Regarding claims 23 and 24, Becquerelle teaches its antiseptic compositions can be administered in any effective pharmaceutically acceptable form such as topical, lavage, oral, vaginal or suppository dosage forms. Becquerelle teaches its route of administration in human and animal subjects is designed to deliver active myeloperoxidase to the site of the infection to obtain direct contact of its antiseptic compositions with the infecting microorganisms (see [0051] – reads on claim 23).
Regarding claim 25, Becquerelle teaches its compositions can comprise a pharmaceutically acceptable carrier (see [0048]) and can be topically administered (see [0052]).
The teachings of Becquerelle renders claims 1-2 and 21-25 obvious.

Response to Arguments
Applicant's arguments filed on 02/02/2022 with regards to the teachings of Becquerelle, Allen’2011 and Raetz have been fully considered but they are not persuasive. Applicants argue that claim 1 has been amended in the amendment filed 02/02/2022 to recite the following elements (a) method of inhibiting activity of lipopolysaccharide (LPS) endotoxin; (b) the method comprising administering a composition to the site where the LPS is present; (c) the composition consisting of essentially of myeloperoxidase (MPO) and (d) the myeloperoxidase directly contacts, binds to and inhibits the activity of LPS (see page 5 section 1 of remarks filed 02/02/2022). Applicants argue that Becquerelle teaches both gram negative and gram positive bacteria (which do not contain LPS endotoxin) (see last para on page 5). Applicants argue Becquerelle does not teach all of these elements and therefore does not anticipate claims 1 and 2 (claim 2 depends from claim 1, see page 9 sections 4 and 5 of remarks filed 02/02/2022). These arguments are persuasive and the previous rejections of claims 1 and 2 as being anticipated by Becquerelle are withdrawn. However, as discussed above instant claims 1-2 and 21-25 are rendered obvious under 35 USC 103 by the teachings of Becquerelle as evidenced by Allen’2011 and Raetz.
Applicants also argue that Becquerelle does not describe element (c) of amended claim 1. Applicants argue that claim 1 has been amended to recite a “composition consisting essentially of myeloperoxidase” (element (c)) and argue this phrase limits the composition to MPO as the only active agent. Applicants argue Becquerelle teaches a composition significantly different from currently amended composition because its composition comprises myeloperoxidase and at least two amino acids, which are effective in the presence of peroxide and halide. Applicants argue the instant composition only requires a single active agent, MPO, to inhibit endotoxin activity and does not require the additional components of Becquerelle (see section 2(b) on page 6 of remarks filed 02/02/2022).
These arguments are not persuasive because the instant specification does not define the term “consisting essentially of” and also does not define which materials/components “do not materially affect the basic characteristic of the claimed invention”. Therefore, the transitional phrase “consisting essentially of” is construed as equivalent to “comprising”. See MPEP §2111.03 III. Therefore, the composition of Becquerelle comprising MPO and at least two amino acids would read on the instantly recited composition.
Applicants also argue that Becquerelle is silent with regards to elements (a), (b) and (d) of amended claim 1 and argue that the teachings of Allen’2011 and Raetz do not provide the missing elements. Applicants argue that although Allen’2011 teaches MPO binds to gram negative bacteria, it also teaches MPO binds to gram positive bacteria and yeast which do not comprise LPS (see section 3 (a) on page 7 of remarks filed 02/02/2022). Applicants argue that Lepper et al., (Exhibit C previously submitted on 04/07/2021) teaches different antibiotics bind to different sites on the cell walls of gram negative bacteria (see section 3 (b) on page 7 of remarks filed 02/02/2022). Applicants argue that MPO killing of bacteria may lead to destruction of cell wall (see section 3 (c)). Applicants argue that the contention that binding of MPO to bacteria results in MPO binding to the LPS in the cell outer membrane is pure speculation and based on impermissible hindsight (see pages 7-8 of remarks filed on 02/02/2022). 
These arguments are not persuasive because as discussed above Becquerelle teaches its invention provides methods of treating a human or animal subject in need of such treatment comprising administering to a site of infection in the subject a composition comprising myeloperoxidase (see [0014]). Becquerelle teaches its route of administration in human and animal subjects is designed to deliver active myeloperoxidase to the site of the infection and to obtain direct contact of its antiseptic compositions with the infecting microorganisms (see [0051]). Becquerelle teaches its compositions exhibit antimicrobial activity against bacteria selected from Gram negative bacteria E. coli, Enterobacter cloacae, Klebsiella pneumonia, Proteus mirabilis (see Table 33). Therefore, in the methods of Becquerelle in which compositions comprising myeloperoxidase are administered to the site of the infection such as E. coli (a gram negative bacteria which comprises LPS in the outer cell membrane and LPS comprises lipid A as taught by Raetz - see Figure 1, see page 636 para. 1-2) infections in pharmaceutically acceptable forms that are designed to obtain direct contact of the active myeloperoxidase with the infecting microorganisms the E.coli is contacted with the myeloperoxidase. This results in the LPS in the outer membrane of E. coli to be contacted with and bind to the myeloperoxidase as recited in claim 1 because the myeloperoxidase directly binds to the E.coli (as taught by Allen’2011 - see abstract, Fig. 1).  Since LPS comprises lipid A, the myeloperoxidase would also bind the lipid A as recited in claim 2. The preamble of claim 1 “A method of inhibiting activity of a lipopolysaccharide endotoxin” merely states the intended outcome of the recited method and does not result in a structural difference.  Similarly, the limitation “to thereby inhibit endotoxin activity of lipid A” in claim 2 is the intended outcome of the contacting of the LPS with the composition.  Since Becquerelle teaches the same active method step as recited in claims 1-2, administering a composition comprising myeloperoxidase to a site of infection which results in the MPO directly contacting and binding to LPS endotoxin which comprises lipid A, the method of Becquerelle would also result in inhibiting activity of a lipopolysaccharide endotoxin and the endotoxin activity of lipid A.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The instant claims are rendered obvious by the teachings of Becquerelle.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The rejections below are maintained and modified as necessitated by the amendment filed on 02/02/2022.
Claims 1-2, 21-22 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 12-14, 16 and 19-21 of U.S. Patent No. 8,945,540 and in view of Allen’402 (USP 5,451,402; Iss. Sep. 19, 1995) as evidenced by Allen’2011 (Myeloperoxidase selectively binds and selectively kills microbes, Infection and Immunity, Jan. 2011, p. 474-485; Of Record) and Raetz (Lipopolysaccharide Endotoxins, Annu. Rev. Biochem., 2002, 71:635-700; Of Record).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '540 claims (reference claims) in view of Allen’402 renders obvious that of the instant claims.
Claim 1 has been amended in the amendment filed 02/02/2022, to recite “the composition consisting essentially of myeloperoxidase” in lines 4-5. However, specification does not define the term “consisting essentially of” and also does not define which materials/components “do not materially affect the basic characteristic of the claimed invention”. Therefore, the transitional phrase “consisting essentially of” is construed as equivalent to “comprising”. See MPEP §2111.03 III.
Regarding instant claim 1-2 and 21-22, Reference claim 6 of the ‘540 patent recites a method of treating a microbial infection in a human or animal subject comprising administering to a site of infection in the subject a composition comprising myeloperoxidase. Reference claims 12 and 16 of the ‘540 patent recites a method for killing or inhibiting growth of susceptible microorganisms comprising contacting the microorganisms with a composition comprising myeloperoxidase.
The reference ‘540 patent claims do not explicitly recite administering its compositions to a subject having a gram-negative bacterial infection. The reference ‘540 patent claims do not expressly recite that in its methods myeloperoxidase directly contacts, binds to and inhibits the activity of a lipopolysaccharide (LPS) endotoxin as recited in instant claim 1. The reference ‘540 patent claims do not explicitly recite the LPS endotoxin comprises lipid A and the myeloperoxidase binds to the lipid A to thereby inhibit endotoxin activity of the lipid A as recited in instant claim 2. The reference ‘540 patent claims do not explicitly recite the LPS endotoxin is associated with the gram negative bacteria (as recited in instant claim 21) or produced by the gram negative bacteria (as recited in instant claim 22).
Allen’402 teaches methods for killing or inhibiting the growth of sporulating microorganisms selected from bacteria by contacting with compositions comprising myeloperoxidase (MPO) (see claim 1, 3).  Allen’402 teaches its compositions are effective for inhibiting both Gram-positive (see Table 16) and Gram-negative organisms, such as E. coli (see Table 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of ‘540 patent claims and administer its compositions comprising MPO to subjects having gram-negative infections.  One of ordinary skill in the art would be motivated to do so with a reasonable expectation of success because Allen’402 teaches its compositions comprising MPO is effective in inhibiting both Gram-positive and Gram-negative organisms. Allen’2011 reports that myeloperoxidase (MPO) selectively binds to and kills microbes including E.coli (see abstract, Fig. 1) and teaches MPO exhibits microbicidal activity (see Table 6).  As further evidenced by the Raetz article, gram negative bacteria such as E. coli comprise LPS endotoxin in the outer membrane and the LPS comprises lipid A (see Figure 1 of Raetz, see page 636 para. 1-2). Since, ‘540 patent claims in view of Allen’402 renders obvious administering to a subject infected with E. coli (a gram negative bacteria) the limitations “the LPS is associated with the gram negative bacteria” as recited in instant claim 21 and “the LPS is produced by the gram negative bacteria” as recited in instant claim 22 are met. Therefore, in the methods of ‘540 patent claims in view of Allen’402 in which compositions comprising myeloperoxidase are administered to the site of the infection such as E. coli (a gram negative bacteria) infections and contacted with the microorganisms, the E.coli is contacted with the myeloperoxidase. This results in the LPS in the outer membrane of E. coli to be contacted with and bind to the myeloperoxidase as recited in instant claim 1 because the myeloperoxidase directly binds to the E.coli.  Since LPS comprises lipid A, the myeloperoxidase would also bind the lipid A as recited in instant claim 2. The preamble of instant claim 1 “A method of inhibiting activity of a lipopolysaccharide endotoxin” merely states the intended outcome of the recited method and does not result in a structural difference.  Similarly, the limitation “to thereby inhibit endotoxin activity of lipid A” in instant claim 2 is the intended outcome of the contacting of the LPS with the composition.  The ‘540 patent claims in view of Allen’402 recite the same active method step as recited in instant claims 1-2, administering a composition comprising myeloperoxidase to a site of infection which results in the MPO directly contacting and binding to LPS endotoxin which comprises lipid A, the method of ‘540 patent claims in view of Allen’402 would also result in inhibiting activity of a lipopolysaccharide endotoxin and the endotoxin activity of lipid A. 
Regarding instant claim 25, reference claim 1 recites the composition comprises phosphate buffer (reads on pharmaceutically acceptable carrier).
Therefore, instant claims 1-2, 21-22, and 25 are rendered obvious over claims 1-5, 12-14, 16 and 19-21 of U.S. Patent No. 8,945,540 in view of Allen’402.

Claims 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 12-14, 16 and 19-21 of U.S. Patent No. 8,945,540 and in view of Allen’402 (USP 5,451,402; Iss. Sep. 19, 1995) as evidenced by Allen’2011 (Myeloperoxidase selectively binds and selectively kills microbes, Infection and Immunity, Jan. 2011, p. 474-485; Of Record) and Raetz (Lipopolysaccharide Endotoxins, Annu. Rev. Biochem., 2002, 71:635-700; Of Record) as applied to claims 1-2, 21-22 and 25 above and further in view of Allen’168 (US 6,294,168; Iss. Sep. 25, 2001).  
Regarding instant claims 23 and 24, reference ‘540 patent claims in view of Allen’402 do not recite the myeloperoxidase is administered in a pharmaceutically acceptable form to deliver the MPO to the site of the LPS (as recited in claim 23) and the pharmaceutically acceptable form to be topical, lavage, oral, vaginal or rectal suppository form (as recited in claim 24).
Allen’168 teaches compositions comprising MPO are useful in prophylactic or therapeutic treatment of human or animal subjects to combat bacterial infections without significant damage to normal flora or host cells (see abstract). Allen’168 teaches its antiseptic compositions can be administered in any effective pharmaceutically acceptable form such as topical, lavage, oral, vaginal or suppository dosage forms as recited in instant claim 24 (see col. 14 lines 36-40). Allen’168 teaches its route of administration is designed to deliver active myeloperoxidase to the site of the infection to obtain direct contact of its antiseptic compositions with the infecting microorganisms (see col. 14 lines 40-45 – reads on instant claim 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of ‘540 patent claims in view of Allen’402 to administer its compositions comprising MPO to subjects in the pharmaceutically acceptable forms such as topical, lavage, oral, vaginal or suppository dosage forms as taught by Allen’168. One of ordinary skill in the art would be motivated to do so because Allen’168 teaches its methods combat bacterial infections without significant damage to normal flora or host cells.  
Therefore, instant claims 23 and 24 are rendered obvious over claims 1-5, 12-14, 16 and 19-21 of U.S. Patent No. 8,945,540 in view of Allen’402 and Allen’168.

Response to Arguments
Applicants argue that the claims of USP 8,945,540 (reference claims) in view of Allen’402 do not disclose or suggest a method of inhibiting activity of a lipopolysaccharide endotoxin but instead are directed to killing or inhibiting growth of bacteria. Applicants argue the reference claims comprise MPO and other active agents such as halide and amino acids while the instant claims recite compositions consist essentially of a single agent (MPO). Applicants argue the reference claims recite contacting a bacteria with the claimed composition while the instant claims recite contacting LPS and inactivating the LPS endotoxin. Applicants present the same arguments that Allen’2011 and Raetz do not teach that MPO binds and inhibits activity of LPS. Applicants argue that no scientific evidence has been provided that binding of MPO to bacteria inactivates LPS present in the intact cell (see pages 10-12 of remarks filed on 02/02/2022).  
These arguments are not persuasive because as discussed above the instant specification does not define the term “consisting essentially of” and also does not define which materials/components “do not materially affect the basic characteristic of the claimed invention”. Therefore, the transitional phrase “consisting essentially of” is construed as equivalent to “comprising”. See MPEP §2111.03 III. Therefore, the composition of reference claims of ‘540 patent in view of Allen’402 comprising MPO and at least two amino acids would read on the instantly recited composition. Further as discussed above, reference ‘540 patent claim 6 recites methods of treating a human or animal subject in need of such treatment comprising administering to a site of infection in the subject a composition comprising myeloperoxidase. Reference claims 12 and 16 of the ‘540 patent recites a method for killing or inhibiting growth of susceptible microorganisms comprising contacting the microorganisms with a composition comprising myeloperoxidase. Allen’2011 reports that myeloperoxidase (MPO) selectively binds to and kills microbes including E.coli (see abstract, Fig. 1) and teaches MPO exhibits microbicidal activity (see Table 6).  As further evidenced by the Raetz article, gram negative bacteria such as E. coli comprise LPS endotoxin in the outer membrane and the LPS comprises lipid A (see Figure 1 of Raetz, see page 636 para. 1-2). Therefore, in the methods of ‘540 patent claims in view of Allen’402 in which compositions comprising myeloperoxidase are administered to the site of the infection such as E. coli (a gram negative bacteria) infections and contacted with the microorganisms, the E.coli is contacted with the myeloperoxidase. This results in the LPS in the outer membrane of E. coli to be contacted with and bind to the myeloperoxidase as recited in instant claim 1 because the myeloperoxidase directly binds to the E.coli.  Since LPS comprises lipid A, the myeloperoxidase would also bind the lipid A as recited in instant claim 2. The preamble of instant claim 1 “A method of inhibiting activity of a lipopolysaccharide endotoxin” merely states the intended outcome of the recited method and does not result in a structural difference.  Similarly, the limitation “to thereby inhibit endotoxin activity of lipid A” in instant claim 2 is the intended outcome of the contacting of the LPS with the composition.  The ‘540 patent claims in view of Allen’402 recite the same active method step as recited in instant claims 1-2, administering a composition comprising myeloperoxidase to a site of infection which results in the MPO directly contacting and binding to LPS endotoxin which comprises lipid A, the method of ‘540 patent claims in view of Allen’402 would also result in inhibiting activity of a lipopolysaccharide endotoxin and the endotoxin activity of lipid A. 

Proposed Examiners Amendments
It is noted that applicants did discover an inherent property that myeloperoxidase (MPO) can directly bind to lipopolysaccharide (LPS) and inhibit the bacteria, independent of the peroxidase activity of the enzyme. Administering a composition that consists of myeloperoxidase as the sole active component to treat a subject with a gram-negative bacterial infection is non-obvious over the cited prior art. The closest prior art, Becquerelle (US 2009/0280102) and Allen’168 (USP 6294168) teach myeloperoxidase kills bacteria in the presence of a peroxide. The cited prior art teaches administering a composition comprising myeloperoxidase and a peroxide/halide or an enzyme that produces peroxide (see Allen’168 claims 1,12), or myeloperoxidase and amino acids (see Becquerelle claims 12,18).
It is suggested to amend the claims as follows to place the application in condition for allowance.
Claim 1. A method of inhibiting activity of a lipopolysaccharide endotoxin present at a site in a human or animal subject infected with gram negative bacteria, the method consisting of administering a composition to the site where the lipopolysaccharide endotoxin is present, the composition consisting of myeloperoxidase and a pharmaceutically acceptable carrier, wherein the myeloperoxidase directly contacts, binds to, and inhibits the activity of the lipopolysaccharide endotoxin.
Cancel claim 25.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657